Name: Commission Regulation (EEC) No 2309/81 of 11 August 1981 amending Commission Regulations (EEC) No 2218/81 and (EEC) No 2219/81 on some food-aid actions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 8 . 81 Official Journal of the European Communities No L 226/9 COMMISSION REGULATION (EEC) No 2309/81 of 11 August 1981 amending Commission Regulations (EEC) No 2218/81 and (EEC) No 2219/81 on some food-aid actions HAS ADOPTED THIS REGULATION : . Article 1 The annexes to Regulations (EEC) No 2218/81 and (EEC) No 2219/81 of 31 July 1981 are hereby amended as follows : Point 9 : for : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 14%)', THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1949 / 81 (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Whereas Commission Regulations (EEC) No 2218/81 and (EEC) No 2219/81 of 31 July 1981 (4), have opened an invitation to tender for the supply of cereals as food aid ; Whereas certain errors made in the notices of invita ­ tion to tender annexed to the said Regulations should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , read : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 1 5-5 %)'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2. ( 5 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . (4 ) OJ No L 214, 1 . 8 . 1981 , p . 73 and 76 .